DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,365,921 to Brouwer.
Regarding claim 1 Brouwer discloses a forklift reach mechanism comprising: a coupling portion (see figure 2) that is coupled to a mast that supports a fork and has a mechanism that moves the fork in a vertical direction (28), the coupling portion disposed on each of both ends in a width direction of the mast (figure 2); a rail (38) that is disposed on a straddle leg disposed on an outside in the width direction of the mast and extending in a direction where the fork extends, the rail moving the coupling portion in the direction where the fork extends; and a drive unit (44/70) that is disposed on the straddle leg and moves the mast along the straddle leg.
Regarding claim 2 Brouwer discloses the drive unit comprises: a pinion gear (70) coupled to the mast, a rack (44) fixed to the straddle leg and coupled to the pinion gear, and a drive source (78) that rotates the pinion gear.
Regarding claim 3 Brouwer discloses the drive source is a hydraulic motor (78).
Regarding claim 4 Brouwer discloses in the coupling portion, a roller (56/58) abutting against the rail and moving along the rail is disposed at a plurality of locations in the front and rear between the rail and the mast.
Regarding claim 5 Brouwer discloses a pressing mechanism (80/86) that presses the roller from a side of the mast to a side of the rail.
Regarding claim 7 Brouwer discloses a forklift comprising: the forklift reach mechanism described in claim l (see above): the fork (118); and the mast (28).

Claim(s) 1, 4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,365,921 to Brouwer.
Regarding claim 1 Brouwer discloses a forklift reach mechanism comprising: a coupling portion (20 see figure 5) that is coupled to a mast that supports a fork and has a mechanism that moves the fork in a vertical direction, the coupling portion disposed on each of both ends in a width direction of the mast (figure 5); a rail (32/38) that is disposed on a straddle leg disposed on an outside in the width direction of the mast and extending in a direction where the fork extends, the rail moving the coupling portion in the direction where the fork extends; and a drive unit (154/156) that is disposed on the straddle leg and moves the mast along the straddle leg.
Regarding claim 4 Brouwer discloses in the coupling portion, a roller (134/148) abutting against the rail and moving along the rail is disposed at a plurality of locations in the front and rear between the rail and the mast.
Regarding claim 6 the drive unit comprises a plurality of telescopic cylinders (156/154) coupled to the straddle legs and the mast and extending in the direction where the fork extends, and a position of a piston of the telescopic cylinders is moved with a cylinder that is coupled.
Regarding claim 7 Brouwer discloses a forklift comprising: the forklift reach mechanism described in claim l (see above): the fork (figure 2); and the mast (160).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references show additional systems for moving a mast along straddle arms via different mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3652